UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund January 31, 2017 (Unaudited) Common Stocks - 81.6% Shares Value ($) Automobiles & Components - 2.2% Goodyear Tire & Rubber 29,180 a 945,140 Hyundai Mobis 3,552 b 739,682 Capital Goods - 9.8% Airtac International Group 116,000 960,314 Assa Abloy, Cl. B 43,281 819,395 Barloworld 80,910 661,691 China Railway Group, Cl. H 844,000 745,131 China State Construction International Holdings 404,000 660,238 Enka Insaat ve Sanayi 433,265 659,115 Hanwha Techwin 16,950 b 608,222 Quanta Services 20,334 b 729,787 United Technologies 8,621 a 945,465 Weichai Power, Cl. H 388,000 690,098 Consumer Durables & Apparel - 1.0% Newell Brands 16,587 Consumer Services - 3.0% Carnival 14,012 a 775,985 Las Vegas Sands 13,834 727,392 Starbucks 13,600 750,992 Energy - 10.3% EOG Resources 8,748 a 888,622 Gran Tierra Energy 238,847 b 613,064 Pioneer Natural Resources 5,024 a 905,475 Rosneft Oil, GDR 130,147 859,621 Schlumberger 14,598 a 1,221,999 Statoil 51,274 953,611 Superior Energy Services 63,823 a,b 1,127,752 Valero Energy 18,936 a 1,245,231 Food & Staples Retailing - 3.3% Costco Wholesale 9,174 a 1,504,077 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 81.6% (continued) Shares Value ($) Food & Staples Retailing - 3.3% (continued) Walgreens Boots Alliance 12,197 a 999,422 Food, Beverage & Tobacco - 6.2% Conagra Brands 32,043 a 1,252,561 Kellogg 14,546 a 1,057,640 Kraft Heinz 11,873 a 1,060,140 Molson Coors Brewing, Cl. B 14,174 a 1,368,074 Health Care Equipment & Services - 9.1% ABIOMED 7,165 a,b 762,141 Aetna 5,352 a 634,801 AmerisourceBergen 8,995 a 785,084 Boston Scientific 35,494 a,b 853,986 Fresenius & Co. 9,692 763,035 Hologic 26,262 a,b 1,064,399 UnitedHealth Group 6,376 a 1,033,550 Zimmer Biomet Holdings 8,807 1,042,132 Materials - 6.8% Dow Chemical 18,532 a 1,105,063 International Paper 19,664 a 1,112,982 Johnson Matthey 22,444 917,908 Norsk Hydro 178,093 1,014,614 Vulcan Materials 8,160 a 1,047,173 Media - 3.0% Charter Communications, Cl. A 1,962 b 635,590 Comcast, Cl. A 11,077 835,427 WPP 33,357 773,802 Pharmaceuticals, Biotechnology & Life Sciences - 5.8% Aclaris Therapeutics 22,294 a,b 591,460 Aerie Pharmaceuticals 12,919 a,b 567,144 BioMarin Pharmaceutical 8,208 a,b 719,267 Bluebird Bio 7,866 b 586,017 Neurocrine Biosciences 12,255 a,b 525,862 TESARO 3,834 a,b 624,329 Vertex Pharmaceuticals 9,075 b 779,270 Common Stocks - 81.6% (continued) Shares Value ($) Retailing - 3.8% Home Depot 6,115 a 841,302 The TJX Companies 12,472 a 934,402 Ulta Beauty 3,969 a,b 1,080,679 Semiconductors & Semiconductor Equipment - .9% Cavium 9,806 a,b Software & Services - 6.9% Alphabet, Cl. C 1,557 a,b 1,240,602 Fortinet 14,393 a,b 478,711 Oracle 27,210 a 1,091,393 salesforce.com 9,136 a,b 722,658 Splunk 9,395 a,b 543,595 Square, Cl. A 32,523 b 475,486 Teradata 23,932 a,b 702,643 Technology Hardware & Equipment - 3.9% Alps Electric 25,200 672,908 Arista Networks 6,588 b 619,272 Cisco Systems 35,315 1,084,877 Seiko Epson 29,400 606,956 Telecommunication Services - 2.4% China Mobile, ADR 14,888 a 848,616 T-Mobile US 15,655 a,b 974,837 Transportation - 3.2% Copa Holdings, Cl. A 7,836 a 763,932 Delta Air Lines 18,200 a 859,768 Union Pacific 7,834 a 834,948 Total Common Stocks (cost $56,583,055) Preferred Stocks - 1.2% Energy - 1.2% Petroleo Brasileiro, ADR (cost $621,021) 92,349 a,b STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 15.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $11,445,737) 11,445,737 c Total Investments (cost $68,649,813) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipt GDR—Global Depository Receipt a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 15.0 Energy 11.5 Capital Goods 9.8 Health Care Equipment & Services 9.1 Software & Services 6.9 Materials 6.8 Food, Beverage & Tobacco 6.2 Pharmaceuticals, Biotechnology & Life Sciences 5.8 Technology Hardware & Equipment 3.9 Retailing 3.8 Food & Staples Retailing 3.3 Transportation 3.2 Consumer Services 3.0 Media 3.0 Telecommunication Services 2.4 Automobiles & Components 2.2 Consumer Durables & Apparel 1.0 Semiconductors & Semiconductor Equipment .9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Research Long/ Short Equity Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 46,730,922 - - Equity Securities – Foreign Common Stocks † 15,331,953 - - Equity Securities – Foreign Preferred Stocks † 878,239 - - Registered Investment Company 11,445,737 - - Liabilities ($) Securities Sold Short: Equity Securities – Domestic Common Stocks †† (24,460,036 ) - - ) Equity Securities – Foreign Common Stocks †† (8,830,657 ) - - ) Exchange-Traded Funds (661,646 ) - - ) † See Statement of Investments for additional detailed categorizations. †† See Statement of Securities Sold Short for additional detailed categorizations. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Research Long/ Short Equity Fund January 31, 2017 (Unaudited) Common Stocks - 44.6% Shares Value ($) Automobiles & Components - .9% Great Wall Motor, Cl. H 686,500 Capital Goods - 3.6% 3M 4,948 865,009 China Communications Construction, Cl. H 633,000 767,196 CNH Industrial 122,415 1,083,495 Consumer Durables & Apparel - .8% Under Armour, Cl. C 32,380 Energy - 6.6% Chevron 8,967 998,475 Eni 47,015 721,163 Exxon Mobil 10,404 872,792 HollyFrontier 26,208 759,246 National Oilwell Varco 22,862 864,412 Petrofac 68,034 784,772 Exchange-Traded Funds - .9% iShares U.S. Industrials ETF 5,388 Food & Staples Retailing - 1.0% Kroger 23,339 Food, Beverage & Tobacco - 2.5% Hormel Foods 31,055 1,127,297 McCormick & Co. 8,199 783,414 Health Care Equipment & Services - 3.7% Coloplast, Cl. B 10,682 764,190 Community Health Systems 51,647 330,541 Getinge, Cl. B 36,246 585,917 Medtronic 14,840 1,128,137 Household & Personal Products - 3.6% Church & Dwight 19,013 859,768 Clorox 6,907 828,840 Kimberly-Clark 8,442 1,022,579 Materials - 3.9% Compass Minerals International 10,252 857,067 Ecolab 6,195 744,205 Common Stocks - 44.6% (continued) Shares Value ($) Materials - 3.9% (continued) PPG Industries 7,891 789,179 Umicore 10,971 613,476 Pharmaceuticals, Biotechnology & Life Sciences - 4.4% Amgen 3,994 625,780 Bruker 28,972 687,506 Ionis Pharmaceuticals 10,155 451,898 Mylan 18,928 720,210 PerkinElmer 15,575 828,434 Real Estate - .8% American Tower 5,979 a Retailing - 3.4% Bed Bath & Beyond 22,989 927,606 Gap 34,683 798,749 L Brands 14,234 857,029 Software & Services - 5.3% CA 31,254 977,313 International Business Machines 7,344 1,281,675 NTT Data 16,500 832,953 Workday, Cl. A 7,051 585,868 Yelp 9,286 387,969 Technology Hardware & Equipment - 1.2% Juniper Networks 17,374 465,276 LG Display, ADR 33,160 446,997 Transportation - 2.0% COSCO SHIPPING Development, Cl. H 3,136,000 667,968 Royal Mail 167,859 869,165 Total Securities Sold Short (proceeds $33,371,315) ADR—American Depository Receipt ETF—Exchange-Traded Fund a Investment in real estate investment trust. STATEMENT OF SECURITIES SOLD SHORT (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Energy 6.6 Software & Services 5.3 Pharmaceuticals, Biotechnology & Life Sciences 4.4 Materials 3.9 Health Care Equipment & Services 3.7 Capital Goods 3.6 Household & Personal Products 3.6 Retailing 3.4 Food, Beverage & Tobacco 2.5 Transportation 2.0 Technology Hardware & Equipment 1.2 Food & Staples Retailing 1.0 Automobiles & Components .9 Exchange-Traded Funds .9 Consumer Durables & Apparel .8 Real Estate .8 † Based on net assets. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a NOTES securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. At January 31, 2017, accumulated net unrealized appreciation on investments was $5,156,014, consisting of $7,729,514 gross unrealized appreciation and $2,573,500 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
